 

Exhibit 10.2

 

 

Binding Term Sheet - Supply

 

Confidential 

 

This binding term sheet (this “Binding Term Sheet”), dated as of October 15,
2014, is between Response Biomedical Corp., having its principle address at
1781-75th Avenue W., Vancouver, B.C., Canada V6P 6P2 (“Response”), and
杭州中翰盛泰生物技术有限公司, HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD, having its
registered address at Floor 10, Main Building, #519 Xingguo RD, Qianjiang
Economic Development Zone, Hangzhou, Zhejiang Province, China (“JBT”) for supply
by Response of raw materials for multiple Assays that will run on a New Analyzer
developed by JBT. This Binding Term Sheet is intended to be a binding agreement
between the parties until such time as the parties enter into Supply Agreement
that more fully state the agreements between the parties with respect to the
transactions described herein.

 

Concurrently with this Binding Term Sheet, JBT and Response are entering into a
Technology Development Agreement that is intended to lay the framework of the
key terms for a Collaboration Agreement (defined below) between the Parties for
co-development activities related to the materials to be supplied by Response to
JBT under the Supply Agreement (the “Technology Development Agreement”).

 

Concurrently with this Binding Term Sheet, Response is entering into a term
sheet with each of HANGZHOU Joinstar Medical INSTRUMENT & REAGENT Co., Ltd.
(“JMIR”) and Hangzhou Lizhu Medical Instrument & Reagent Co. (“HZLZ”) for JMIR
and HZLZ to purchase Response common stock (the “Equity Purchases”).

 

The parties agree to use all reasonable efforts to complete negotiation and
execution of the definitive Collaboration Agreement and the definitive Supply
Agreement no later than three (3) months after execution of the Technology
Development Agreement and this Binding Term Sheet. If the Collaboration
Agreement or the Supply Agreement are not finalized and executed by the parties
within such period, then Response may suspend activities under the Technology
Development Agreement (and the timeline previously agreed by the parties shall
be postponed accordingly). If the Collaboration Agreement or the Supply
Agreement are not finalized and executed by the parties within six (6) months of
execution of the Technology Development Agreement and this Binding Term Sheet,
then the Technology Development Agreement and this Binding Term Sheet will
terminate.

 

The parties agree to use all reasonable efforts to complete negotiation and
execution of the definitive Equity Purchase Documents and transfer funds and
close the equity purchase (“Equity Closing”) no later than three (3) months
after execution of the Binding Term Sheet-Equity Investment (HZLZ) and Binding
Term Sheet-Equity Investment (JMIR). If the Equity Closing has not occurred
within such period, then Response may suspend activities under Technology
Development Agreement (and the timeline previously agreed by the parties shall
be postponed accordingly). If the Equity Closing has not occurred within six (6)
months of execution of the Binding Term Sheet-Equity Investment (HZLZ) and
Binding Term Sheet-Equity Investment (JMIR), then the Technology Development
Agreement and this Binding Term Sheet, the Binding Term Sheet-Equity Investment
(HZLZ) and the Binding Term Sheet-Equity Investment (JMIR), the definitive
Collaboration Agreement (if executed) and the definitive Supply Agreement (if
executed) will terminate; alternatively, if the Equity Closing cannot be
accomplished within such period then the parties will meet to re-negotiate the
financial terms of this Binding Term Sheet, the Technology Development
Agreement, the definitive Collaboration Agreement (if executed) and the
definitive Supply Agreement (if executed).

 

 
 

--------------------------------------------------------------------------------

 

 

Definitions

 

1.

 

Assays: 

 

The assays for a particular biomarker to be co-developed under the Technology
Development Agreement and/or the Collaboration Agreement by Response and JBT
that will run on the New Analyzer.

 

2.

 

CDA: 

 

The Mutual Confidentiality Agreement between the parties, dated March 27, 2014.

 

3.

 

CFDA:

 

China Food and Drug Administration.

 

4.

 

Collaboration Agreement:

 

Agreement that contains terms for the co-development of Optics Block, Optics
Software, and multiple Assays by Response and JBT that will run on
the New Analyzer.

 

5.

 

Collaboration Markers：

The biomarker that is detected by an Assay that is agreed by both parties to be
co-developed under the Technology Development Agreement and/or the Collaboration
Agreement.

 

6.

 

Equity Purchase Documents:

 

The documents pursuant to which JMIR and HZLZ will purchase common shares of
Response, as further described in the Binding Term Sheet-Equity
Investment (JMIR) and Binding Term Sheet-Equity Investment (HZLZ).

 

7.

 

IPR:

 

Patents, trademarks, copyrights, trade secrets, know-how and other intellectual
property rights. 

 

8.

 

Joint Development Committee or JDC:

 

Committee comprised of the project managers and additional members of each of
JBT and Response as required that will meet regularly and oversee the
development and other activities under this Binding Term Sheet, the Supply
Agreement, the Technology Development Agreement and the Collaboration Agreement.

 

9.

 

Joint Steering Committee or JSC:

 

Committee comprised of one senior executive of each of JBT and Response and up
to 2 other members of each of JBT and Response that will meet regularly and
oversee all of the parties’ activities under this Binding Term Sheet, the Supply
Agreement, the Technology Development Agreement and the Collaboration Agreement.

 

10.

 

New Analyzer:

 

The Immunoassay analyzer for rapid test purposes developed by JBT that has all
of the following four characteristics: (a) [***]1, (b) [***], (c) [***], and (d)
[***].

 

                                                                                       

1 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

11.

 

Optics Block:

 

[***].2

 

12.

 

Optics Software:

 

[***].

 

13.

 

Software for Calibration Curve Generation:

 

[***].

 

14.

 

Raw Materials

 

Means raw materials for use in manufacturing Assays, with details to be
confirmed by the Parties through the JDC.

 

15.

 

Supply Agreement:

 

Agreement that contains terms for the supply of Raw Materials for multiple
Assays by Response that will run on a New Analyzer developed by JBT.

 

Intellectual Property Rights:

 

16.

 

Third Party Rights: 

 

i.    Each party will be responsible for any infringement by it of any third
party IPRs during the performance of its obligations under the Technology
Development Agreement, the Collaboration Agreement and/or the Supply Agreement.
In addition, each party shall indemnify, defend, hold the other party harmless
from and against claims or suits arising during the term of the Technology
Development Agreement and/or Collaboration Agreement and/or the Supply Agreement
from infringement of third party IPRs as a result of use of IPR provided to such
other party by or on behalf of the providing party, where such use is within the
scope of the rights granted and the infringement would not have arisen but for
such use.

 

ii.   The total amount payable under the Technology Development Agreement, the
Collaboration Agreement and/or the Supply Agreement contains all fees (a) which
result from infringement of any third party rights within China and other agreed
territories and is Response’s responsibility; and (b) for any third party IPR
which should be used or possibly be used later for purposes of the Technology
Development Agreement, the Collaboration Agreement and/or the Supply Agreement
within China and other agreed territories and is Response’s responsibility, and
JBT will not pay extra fees. Response will not be responsible for any
infringement outside of China or such other agreed territories.

 

                                                                                       

2 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-3-

--------------------------------------------------------------------------------

 

 

  

     17.

  

     IPR:

 

17.1     Each of JBT and Response will own all IPR respectively that was owned
by such party as of the date of execution of the Technology Development
Agreement and is thereafter developed by such party independent of the
activities under the Technology Development Agreement, the Collaboration
Agreement and the Supply Agreement (with respect to each party, the “Background
IPR”). Nothing in the Technology Development Agreement, the Collaboration
Agreement or the Supply Agreement will be deemed to transfer ownership of any
Background IPR of a party, or, except as expressly set forth below, any other
IPR owned or controlled by a party.

 

17.2      As a consideration to Sections 17.3 & 17.4 herein, IPR that arises
from the activities under the Technology Development Agreement, the
Collaboration Agreement and/or the Supply Agreement that relates to the
development, transfer and/or manufacture of [***]3 will be owned solely by
Response. Response agrees to provide a license for such IPR free of charge to
use on the New Analyzer developed by JBT. After the Supply Agreement expires,
Response agrees to continue to provide a license for such IPR free of charge to
use on New Analyzer already manufactured or installed by JBT.

 

17.3      As a consideration to Section 17.2, IPR of [***] arising under the
Technology Development Agreement, the Collaboration Agreement and/or the Supply
Agreement, which is [***], will be owned solely by JBT. The term [***] means
that [***].

 

  For the avoidance of doubt, this excludes Background IPR of Response and IPR
of [***]that is [***]  (“[***]”). To the extent JBT uses the “[***] “in the New
Analyzer, during the term of the Technology DevelopmentAgreement, the
Collaboration Agreement, the Supply Agreement and thereafter, Response agrees to
grant a license for such IPR with respect to [***]for free.

 

17.4      As a consideration to Section 17.2, unless otherwise agreed by
Response and JBT, IPR that arises from the activities of JBT and/or Response
under the Technology Development Agreement, the Collaboration Agreement and/or
the Supply Agreement that relates to the New Analyzer (other than [***]) will be
owned solely by JBT.

 

 

 

                                                                                       

3 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 





 
-4-

--------------------------------------------------------------------------------

 

 

   

 

17.5      Except as set forth in Sections 17.2, 17.3, and17.4 above, each of JBT
and Response will own all IPR respectively that arises from such party’s
activities under the Technology Development Agreement, the Collaboration
Agreement and/or the Supply Agreement and is not jointly invented with the other
party.

 

17.6      Except as set forth in Sections 17.2, 17.3, 17.4 and17.5
above, Response and JBT agrees, as for IPR for new Collaboration Markers and IPR
that arise from such party’s activities under the Technology Development
Agreement, the Collaboration Agreement and/or the Supply Agreement and is
jointly invented , both parties will negotiate in good faith about the
percentage of the joint ownership or rights for commercialization in various
jurisdictions.

 

17.7     Each of JBT and Response will execute all documents and take other
action as reasonably requested by the other party to give effect to the
ownership of IPR as set forth above.

 

17.8     IPR owned by a party will be considered to be Confidential Information
(as defined in the CDA) of such party pursuant to the CDA; provided, however,
that such IPR will no longer be considered Confidential Information to the
extent disclosed in a published patent application.

 

17.9     Response pledges that JBT’s right of using relative IPRs granted by and
in accordance with the Technology Development Agreement as well as Collaboration
Agreement will not be restricted, interfered or diminished by reasons of the
alteration of the owner(s) or user(s) of these relative IPRs.

 

17.10   Response and JBT pledge that right of using IPR which is jointly
invented under 17.6 will not be restricted, interfered or diminished by reasons
of the alteration of the owner(s) or user(s) of these relative IPRs.

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

18.

 

    Technology Escrow:

 

Upon completion of the development phase of the definitive Collaboration
Agreement, JBT and Response will arrange for escrow of manufacturing
instructions and other know-how sufficient to instruct JBT how to manufacture
Raw Materials. The escrow materials will be released from escrow solely to JBT
free of charge, whilst JBT will obtain a royalty free, ongoing license, if
Response declares bankruptcy or makes a general assignment for the benefit of
its creditors, or if JBT terminates the Collaboration Agreement or the Supply
Agreement due to uncured unilateral material breach by Response (following
notice and opportunity to cure pursuant to the termination provisions of the
applicable agreement).

Other Provisions 

   

    19.

 

    Project Team: 

 

i.              Response and JBT will use reasonable efforts to keep the same
project team working on the development activities under the Technology
Development Agreement, the Collaboration Agreement and the Supply Agreement.

 

ii.             Response and JBT will each provide the other a project team
list, including each member’s role.

 

iii.            Response and JBT will ensure that each of their employee’s on
the project team has signed an agreement containing provisions protecting the
confidentiality of the employing party’s proprietary information and proprietary
information belonging to third parties that is received by the employing party,
and with the obligations of confidentiality under such agreement surviving until
five (5) years after such person is no longer employed by the employing party.

 

 

    20.

 

    Non-Compete: 

 

20.1      During the term of the Technology Development Agreement, the
Collaboration Agreement and the Supply Agreement, Response will not develop on
its own or assist any other company or individuals to develop or use an
Immunoassay analyzer stated in this Section 20.1. “Immunoassay analyzer stated
in this Section 20.1” means an analyzer which meets both of the following two
characteristics:

 

●    Will [***]4, and

 

●     Has all of the following four characteristics: (a) [***], (b[***], (c)
[***], and (d) [***]

 

20.2     Response will not (A) develop tests that detect Collaboration Markers,
or Raw Materials or reagents for use in manufacturing tests that detect
Collaboration Markers, for any other third party, or (B) supply, donate or
otherwise transfer such Collaboration Markers, Raw Materials and reagents to any
other third party, in case of each of (A) and (B), for an Immunoassay analyzer
described in Section 20.1 above.

 

 

 

                                                                                       

4 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-6-

--------------------------------------------------------------------------------

 

 

   

 

20.3     During the term of the Technology Development Agreement, the
Collaboration Agreement and the Supply Agreement, within China and other agreed
marketing territory, for tests for the New Analyzer that detect Collaboration
Markers, JBT will only market the Assays which it collaborates with Response on
the New Analyzer; JBT will not sell or use tests for the New Analyzer which
detect biomarkers that are the same as Collaboration Markers. As for other
biomarkers beyond the parties’ collaboration, JBT has rights to choose freely.

 

20.4     When JBT intends to market outside China and any other agreed marketing
territory, tests for the same biomarkers as the Collaboration Markers for the
New Analyzer, JBT shall notify Response 15 months in advance. After following
the procedure in this paragraph with respect to a given territory, JBT will have
the rights to market in such territory its self-developed assay kits having
biomarkers of the same kind as the Collaboration Markers if Response fails to
agree for JBT to market in such territory within 4 months of receiving written
notice. JBT shall notify Response of no more than 5 territories on a monthly
basis, unless agreed by Response and JBT.

 

20.5     If one party has desires to perform activities that are contrary to
Section 20.1, 20.2, or 20.3, it will carry out such activities only with the
other party’s written consent, such written consent not to be unreasonably
withheld, delayed or conditioned.

 

Supply

21.

Supply: 

Response will supply Raw Materials to JBT pursuant to the definitive Supply
Agreement.

 

The JSC will meet and establish detailed responsibilities and obligations of
each Party under the Supply Agreement, as well as the requirements and
specifications for the Raw Materials. The JSC may also agree that Response will
supply other materials to JBT under the Supply Agreement. The JSC may agree to
amend the detailed responsibilities and obligations of each Party from
time-to-time.

22.

Restrictions: 

i.  JBT will use the Raw Materials solely within China to manufacture finished
Assays for use in the New Analyzer.

 

ii.  JBT will not subcontract such manufacturing activities to any third party
without Response’s prior written consent.

 

iii.  JBT will have no rights to resell Raw Materials or semi-products or any
component thereof, other than finished Assays for use in the New Analyzer.

 

iv.  JBT will not sell Assays outside of China or other agreed territories (and
will not allow any of its distributors, resellers or other agents to do so)
without first following the process outlined in Section 20.4 above.

23.

Term and Termination:

i.       With respect to each Assay, the initial term of the Supply Agreement
will commence on the date the agreement is executed and end 5 years after such
Assay receives CFDA approval (the “Assay Initial Term”). With respect to each
Assay, the term will automatically renew for an additional 5 years (the “Assay
Renewal Term”, and together with the Assay Initial Term, the “Assay Supply
Term”).

 

ii.      With respect to each Assay, following the Assay Renewal Term the Assay
Supply Term will automatically renew for additional successive one year periods
upon expiration of the applicable Assay Supply Term unless either JBT or
Response gives written notice of termination of the applicable Assay Supply Term
at least 90 days prior to expiration of the then-current term.

 

 
-7-

--------------------------------------------------------------------------------

 

 

   

iii.     The Supply Agreement will terminate in its entirety upon expiration or
termination of all Assay Supply Terms.

 

iv.     The Supply Agreement will also terminate upon early termination of the
Collaboration Agreement.

 

v.      Either party has the right to unilaterally terminate this Binding Term
Sheet and the Supply Agreement if the other party does not cure its material
breach within 30 days of receipt of written notice of the material breach from
the notifying party. Termination in accordance with this paragraph will take
effect when the notifying party which claims to terminate this Binding Term
Sheet or the Supply Agreement sends written notice of termination after
expiration of the 30-day cure period.

 

vi.     Material breach: Material breach and cure mechanics will be further
defined in the definitive Supply Agreement and specific provisions of the
agreement will be referenced in this definition, which may include breach of
Sections 16, 17, 19(iii), 20, 23(vi), 31 and/or 34 and/or other material breach
of the Supply Agreement.

 

vii.    The Collaboration Agreement will terminate upon expiration or
termination of the Supply Agreement.

 

 
-8-

--------------------------------------------------------------------------------

 

 

24.

Transfer Prices: 

i.     The transfer prices for Raw Materials for each Assay (“Transfer Price”)
for the applicable Assay Initial Term will be as follows:

[t9.jpg]

 

 

* Transfer Prices are as FCA (Incoterms 2010), Vancouver, and do not include
shipping costs or taxes, duties under China law and other China governmental
charges.

*The Transfer Price does include any royalty payable by Response to its
licensors. The Transfer Price for Assay #1 should be minus [***]USD/Test when
Response stops paying royalty

 

ii.     The Transfer Prices set forth above are based on JBT meeting the
Estimated Minimum Purchase Amount for all 5 Assays for [***] years’ of the
supply term as set forth on SCHEDULE A to this Binding Term Sheet (“Estimated
Minimum Purchase Amount”).

 

iii.     JBT will confirm next year’s Estimated Minimum Purchase Amount by
December of every year, for all 5 Assays. If the Estimated Minimum Purchase
Amount is not met 2 years in a row, JBT and Response will meet and agree in good
faith on an increased Transfer Price for such Assays on commercially reasonable
terms to adequately compensate Response for the shortfall in volume.

 

iv.     How to calculate amount for Raw Materials of Assay when Response
invoices to JBT: JBT and Response will finalize how to calculate quantities,
scrap rate or wastage rate (through the JSC).

25.

Post Assay Initial Term Pricing: 

If Response or JBT wants to change the Transfer Price for Raw Materials after
the Assay Initial Term (other than as set forth in the Transfer Price section
above), Response may request an increase in Transfer Price for a particular item
only if the material and labor costs for such item have increased since the time
the price was last set, whilst JBT may request a decrease in Transfer Prices for
a particular item only if its average ex-factory selling price (i.e., JBT’s
selling price including VAT, but excluding other taxes and shipping and handling
fees) for such item is below the agreed sales price specified in Section
29 below, such party which claims to such activities will notify other party to
negotiate 18 months in advance, after which notice JBT and Response will
negotiate in good faith to reach a consensus, if not agreed, execute as per
latest set Transfer Price.

 

 

                                                                                       

4 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-9-

--------------------------------------------------------------------------------

 

 

26.

Supply Payment Terms and Lead Times:

i.JBT will pay for Raw Materials as follows: after prepayment of [***]5 of order
amount, Response should ship within 5 business days as per order, remaining
[***]costs will be paid within [***] days after the order is picked up from
Vancouver.

 

ii.Lead times: The Supply Agreement will set forth the maximum time between the
receipt of an order by Response from JBT and the order departure from Vancouver,
and will be determined further.

 

iii.Response will invoice to JBT timely.

 

27.

QC Acceptance Testing:

QC acceptance: JBT and Response will establish the QC acceptance criteria
through the JDC, and such QC acceptance criteria shall be finalized prior to the
shipment of the first batch of product under the Supply Agreement; when the Raw
Materials, Optics Block, Finished Component Test Materials and other products
arrive at JBT, they will be inspected in accordance with the agreed acceptance
criteria.

 

28.

Forecasting: 

JBT will confirm next year’s expected purchase amount by Assay, as well as the
Estimated Minimum Purchase Amount, by December of every year. JBT will provide
Response with monthly rolling forecasts 12 months in advance. The first 6 months
of such forecasts will be binding on JBT.

  29. Revenue Sharing: Definition for “Revenue Sharing”: For Assays which are
manufactured by JBT with Raw Materials supplied by RBM and then used on New
Analyzer, the sales amount is calculated based on the “Agreed Pricing” (which
includes VAT, but excludes other taxes and shipping and handling fees) in the
table below and the actual sales quantity of tests, then amounts will be payable
to Response as per Revenue Sharing Percentage in this clause.  

 

                                                                                       

5 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 







 
-10-

--------------------------------------------------------------------------------

 

 

 

 

 

 

[t11a.jpg]

 

Revenue Sharing will be implemented as follows:

i.     For the Assay Initial Term: Subject to the Revenue Sharing Cap per Assay
(see Section 30):

[t11b.jpg]

 

 

ii.     For the Assay Renewal Term:

[t11c.jpg]

 

iii.    For any successive renewal term the Revenue Sharing Percentage will be
[***]%

 



 

                                                                                       

6 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

                                                                                        

7 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-11-

--------------------------------------------------------------------------------

 

 

30.

Revenue Sharing Czap and Credits:

i.     For Revenue Sharing payable during the Assay Initial Terms, Revenue
Sharing will be capped at an aggregate of $3.1 Million USD total for all Assay
Initial Terms with the maximum allocated on a per Assay basis based on the
following schedule (“Revenue Sharing Cap per Assay”):

 

[t12.jpg]

 

ii.      If at the end of the Assay Initial Term for a given Assay, JBT has not
paid Response the full amount of the “Revenue Sharing Cap per Assay After
Deducting Revenue Sharing Credit of such Assay”, then, within 30 days after the
end of the applicable Assay Initial Term, JBT will pay Response the difference
between the actual Revenue Sharing paid for such Assay and the “Revenue Sharing
Cap per Assay After Deducting Revenue Sharing Credit of such Assay”.

 

iii.    JBT will receive a credit against Revenue Sharing payments for each
Assay as set forth in the table above with respect to each Assay, the “Revenue
Sharing Credit per Assay”). JBT will not be required to make Revenue Sharing
payments for a particular Assay until the Revenue Sharing Credit per Assay for
such Assay is exhausted.

 

31.

Revenue Sharing Reporting and Payment:

i.      JBT will calculate Revenue Sharing on a calendar half year basis (namely
Jan-June, July-Dec). Within 35 days after the end of each calendar half year,
JBT will submit to Response a report detailing the Revenue Sharing calculation
on a per Assay basis, Response will confirm such report within 5 business days
after receiving such report. JBT will pay the applicable Revenue Sharing Amount
within 5 business days based on agreed reports.

 

ii.     The parties will discuss further the possibility of addressing Revenue
Sharing payment as payments for technical services, or by adjusting the Transfer
Price to include the relevant amounts or by such other means as agreed by
Parties.

 

iii.     Response will have rights to confirm sales quantities which are
provided by JBT.

 

 

 



8 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-12-

--------------------------------------------------------------------------------

 

 

32.

Tax 税:

The amounts set forth above are inclusive of China taxes (Withholding of China
taxes (if any) will be the responsibility of JBT, but JBT will pay the remaining
amounts to Response after JBT fulfills any withholding duty from amounts payable
to Response for Revenue Sharing under this Binding Term Sheet) under China law.
JBT will provide a tax receipt if requested by Response.) Response will also be
responsible at its own expense for taxes or charges under Canada law.

General Provisions. 

 

33.

Payments: 

All payments under this Binding Term Sheet and the definitive Supply Agreement
will be made in U.S. Dollars.

34.

Assignment Rights: 

Neither party will have the right to assign any or all of its rights and
obligations under this Binding Term Sheet or the Supply Agreement without first
obtaining the written consent of the other party.  

35.

Confidentiality: 

The terms of the CDA will apply to the parties’ activities under this Binding
Term Sheet. This Binding Term Sheet will be considered confidential information
of each party and will be subject to the terms of the CDA. Except as set forth
below, or as may be required by law (including applicable securities laws), no
information regarding this Binding Term Sheet will be made public without the
prior written consent of the other party.

36.

Press Releases: 

Notwithstanding the foregoing, each party will have the right to issue press
releases and other public disclosures regarding this Binding Term Sheet and/or
the Supply Agreement (and the related activities of the parties) if required by
applicable securities law.

The issuing party will provide the other party with a draft of any proposed
press release related to this Binding Term Sheet and/or the Supply Agreement
before any public release. The issuing party will use reasonable efforts to
provide 24 hours for review of the press release and will reasonably consider
any comments received from the other party, subject to the issuing party’s legal
obligations for disclosure.

Any other press releases or public disclosures regarding this Binding Term Sheet
and/or the Supply Agreement (and the related activities of the parties), will
only be made if agreed by both of the parties. 

 

 
-13-

--------------------------------------------------------------------------------

 

 

37.

Governing Law: 

This Binding Term Sheet and the Supply Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
People’s Republic of China. 

 

38.

Settlement of Disputes: 

In the event of a dispute arising out of or in connection with this Binding Term
Sheet or the Supply Agreement, or in respect of any legal relationship
associated with it or from it, which does not involve a party seeking a court
injunction or other injunctive or equitable relief to protect its business,
confidential information or intellectual property, that dispute will be resolved
confidentially as follows: 

i.Amicable Negotiation – The parties agree that, both during and after the
performance of their responsibilities under this Binding Term Sheet or the
Supply Agreement, each of them will make bona fide efforts to resolve any
disputes arising between them by amicable negotiations; and

ii.Arbitration – If the parties have been unable to resolve a dispute within 30
days or such other period agreed to in writing by the parties, after the
negotiation begins, then any party may make application to the China
International Economic and Trade Arbitration Commission or CIETAC to solve the
dispute by arbitration. The arbitration will be held in Beijing, China in
accordance with the rules of CIETAC then in effect. The Arbitration award shall
be final and binding on the parties and may be enforced in any court of
competent jurisdiction.

 

39.

Survival: 

Sections 16, 17, 19(iii), 34, 35, 37, 38, 39, 40 and 41 will survive expiration
or termination of this Binding Term Sheet.

 

40.

Counterparts: 

This Binding Term Sheet and the Supply Agreement may be executed in counterparts
or duplicate originals, all of which are regarded as one and the same
instrument. The parties consent to use of facsimile, electronic and/or digital
signatures in the execution of this Binding Term Sheet and the Supply Agreement,
and the same are binding upon the parties as if they were original signatures.
Facsimile, electronic and digital copies of this Binding Term Sheet and the
Supply Agreement, including properly executed PDF versions of this Binding Term
Sheet and the Supply Agreement, are regarded as original instruments by the
parties.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

41.

Languages

This Binding Term Sheet and the Supply Agreement will be written in English and
Chinese. English and Chinese versions shall have the same legal force Should
there be any inconsistency or conflict between the Chinese and English language
versions, the principle enunciated in the second paragraph of Article 125 of the
current PRC Contract Law shall apply.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

Agreed to this 15th day of October, 2014:

 

 

Response Biomedical Corp.

 

By: /s/ William Adams                                          

 

Name: William Adams                                           

 

Title: Chief Financial Officer                                 

HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD 

 

By: /s/ Xuyi Zhou                                                    

 

Name: Xuyi Zhou                                                     

 

Title: General Manager                                            

 

 
-16-

--------------------------------------------------------------------------------

 

 

SCHEDULE A 

 

Estimated Minimum Purchase Amount (units)

 

 

Assay

First Year after CFDA registration

Second Year

Third Year

Fourth Year

Fifth Year

sales quantity for 5 years

Assay #1

[***]9

[***]

[***]

[***]

[***]

[***]

Assay #2

[***]

[***]

[***]

[***]

[***]

[***]

Assay #3

[***]

[***]

[***]

[***]

[***]

[***]

Assay #4

[***]

[***]

[***]

[***]

[***]

[***]

Assay #5

[***]

[***]

[***]

[***]

[***]

[***]

Estimated Minimum Purchase Amount

[***]

[***]

[***]

[***]

[***]

[***]

 

 

*JBT confirm next year’s Estimated Minimum Purchase Amount by December of every
year.

 

 

Assay

Marker

Assay #1

[***]9

Assay #2

[***]

Assay #3

[***]

Assay #4

[***]

Assay #5

[***]

 

 

 

 

                                                                                       

9 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

-17-